SARTAIN, Judge.
On joint Motion of United States Fidelity and Guaranty Company and 688 Parts Service, Inc., Plaintiff-Appellants and Donald J. St. Romain, Blume System Tree Experts, Inc., Oscar K. Broussard, and Transportation Insurance Company, Defendant-Appellees in the above entitled cause through their undersigned counsel and on suggesting to the court that Plaintiff-Appellant and Defendant-Appellee desire that the appeal in this cause should be dismissed,
It is ordered, adjudged, and decreed that the appeal in this cause should be dismissed at Appellant’s costs.